Citation Nr: 0200753	
Decision Date: 01/22/02    Archive Date: 02/05/02

DOCKET NO.  00-23 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether an April 1989 decision of the Board of Veterans' 
Appeals (Board), which denied entitlement to compensation 
benefits for a urinary tract disorder under the provisions of 
38 U.S.C. 351 (now 38 U.S.C.A. § 1151), should be revised or 
reversed on the grounds of clear and unmistakable error 
(CUE).

(The issues of entitlement to increased rating for 
transurethral resection of the prostate and resection of the 
bladder neck contracture and entitlement to an earlier 
effective date for the grant of compensation benefits under 
38 U.S.C.A. § 1151 for transurethral resection of the 
prostate and resection of the bladder neck contracture same 
will be addressed in a separate Board decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. T. Jones, Counsel

INTRODUCTION

The veteran served on active duty from July 1950 to July 
1953.

This matter is before the Board as an original action on a 
motion of the veteran asserting CUE in an April 1989 Board 
decision denying entitlement to benefits under 38 U.S.C.A. 
§ 351, now 38 U.S.C.A. § 1151 (West 1991), for genitourinary 
disabilities.  A Board decision in November 1998 found that a 
claim for compensation benefits for a urinary tract condition 
was reopened on the basis of a change in the pertinent law 
and regulation, and granted compensation benefits for 
transurethral resection of the prostate and release of 
bladder neck contracture under the provisions of 38 U.S.C.A. 
§ 1151. 


FINDINGS OF FACT

1.  In an April 1989 decision, the Board denied entitlement 
to compensation benefits for urinary tract disorder under the 
provisions of 38 U.S.C.A. § 351.

2.  The April 1989 Board denial of compensation benefits was 
supported by the evidence then of record and the applicable, 
statutory and regulatory provisions in effect at that time.


CONCLUSION OF LAW

The April 1989 Board decision, which denied entitlement to 
compensation benefits for a urinary tract disorder as a 
result of treatment at VAMC at a VA Medical Center in 
December 1984 and 1985, was not CUE.  38 U.S.C.A. 7111 (West 
1991); 38 C.F.R. 20.1403 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran served on active duty from July 1950 to July 
1953.

Of record is an April 1983 private medical statement, which 
is to the effect that the veteran was seen for multiple 
complaints, including prostatitis of 18 months' duration.  X-
ray studies showed a totally normal upper urinary tract.  A 
cystoscope showed slight enlargement of the prostate.  The 
prostatic urethra was slightly injected.  The bladder was 
otherwise normal.  The impressions were mild prostatitis, and 
probably a great deal of functional overlay.

The veteran was evaluated at a private facility in December 
1983 for prostate pain for two and a half years.  The 
impression was benign hypertrophic hypertrophy. A December 
1983 drip infusion pyelogram showed a slightly tuberculated 
and thickened urinary bladder with small residual which 
suggested a recurrent inflammatory disease or some degree of 
outlet obstruction.  There was a questionable bilateral 
simple ureteroceles with no evidence of associated 
abnormalities.

In December 1984, the veteran was hospitalized at the VA 
Medical Center (VAMC) in Nashville, Tennessee for chronic 
recurrent cystitis and chronic prostatitis.  He complained 
that for the past several months he had a decreased force of 
stream, dribbling, and suprapubic pain.  Six months earlier 
he had been evaluated for hematuria.  He was hospitalized for 
evaluation of his voiding symptoms.  On physical examination 
at admission, he had a slightly tender and enlarged prostate, 
2 plus.  Laboratory studies were essentially unremarkable.  
He underwent a transurethral resection of the prostate 
without difficulty.  He tolerated the procedure well and was 
left with a Foley catheter that was removed on the fourth 
postoperative day.  He was discharged the following day to 
return to the clinic in one month.  The discharge medications 
included antibiotics.  He was advised against any heavy 
lifting or straining for the next month.  The diagnoses 
included bladder outlet obstruction, secondary to prostate 
hypertrophy and chronic prostatitis.

He was seen at a VA outpatient clinic in January 1985 for a 
follow-up to the transurethral resection of the prostate 
three weeks earlier.  He reported a good stream without 
hesitancy.  He complained of severe dysuria while voiding.  
The impression was urinary tract infection and prostatitis.

On July 8, 1985, the veteran was readmitted to the VAMC for a 
one-month history of difficulty voiding.  A cystoscopy on the 
day of admission was aborted because of discomfort and of an 
inability to pass the cystoscope into the bladder.  Bladder 
neck contracture was appreciated.  He was dilated and urine 
was drained from the bladder.  He underwent a resection of 
the bladder neck contracture.  On examination he had a 
distended bladder and there was diffuse, mild, suprapubic 
tenderness.  The prostate was status post transurethral 
resection and stool was guaiac negative.  

The operation report of the July 1985 urethroscopy for 
bladder neck contracture notes the cystoscope was introduced 
into the urethra, which was noted to be normal.  The 
prostatic urethra was status post transurethral resection of 
the prostate.  Bladder neck contracture was noted.  There was 
no visualization made of the bladder itself secondary to an 
inability to pass the scope into the bladder.  The cystoscope 
was removed.  He tolerated the procedure well.  Following 
initial evaluation and examination he was taken to the 
operating room where he underwent an internal urethrotomy 
using a cold Collins knife.  That operation report notes that 
the bladder neck could be well visualized and the contracture 
appreciated.  Incisions were made and scar tissue was 
released.  The cystoscope reversed the bladder neck easily.  
There was minimal bleeding and no need for cauterization.  
The bladder was inspected and found to be free of tumors, 
stones, tics or foreign bodies.  The urethral orifices were 
appreciated in normal position and configuration.  A Foley 
catheter was placed postoperatively.  He was sent to the 
recovery room in stable condition, and appeared to have 
tolerated the procedure well.  There were no apparent 
complications.

In the hospital summary, it was noted that the Foley catheter 
had been removed on the first postoperative day.  He voided 
quite well and complained of no problems with incontinence.   
He was discharged in stable condition on July 11, 1985.  No 
additional restrictions were placed.  He was discharged on 
Bactrim and was to return to the outpatient clinic in one 
month following discharge.

In October 1985 the veteran was readmitted to the VAMC for 
bilateral epididymal orchitis.  In the hospital clinical 
records, it was reported that the veteran had acute 
epididymal orchitis following traumatic injury of his 
enlarged prostate secondary to catheterization, superimposed 
by chronic prostatitis.  It was reported that he had been 
catheterizing himself at home intermittently since his last 
operation, about three times a week.  He had had poor urinary 
stream, weakened by strain and had increased frequency.  
Reportedly, one week earlier, he could not catheterize easily 
and forced the catheter.  This resulted in excruciating pain, 
accompanied by a little hematuria.  This was followed by a 
swollen and painful right testis.  He was seen on an 
outpatient basis.  The pain worsened so he came to the 
hospital.  During the admission antibiotics were discontinued 
with no favorable results.  Various tests were undertaken 
including retrograde urethrograms.  A suprapubic catheter was 
draining well and he was considered stable at the time of 
hospital discharge in December 1985.  The file contains an 
operation report of November 1, 1985, in which a cystoscopy 
had shown an area of old perforation in the posterior bulbous 
urethra.  Reportedly, it appeared to be well healed and had 
an extremely sharp angle toward the bladder.  The diagnosis 
was epididymal orchitis.

Later in December 1985, the veteran was admitted to a VAMC 
for recurrent diarrhea and cramps.  His complaints included 
bladder spasm and swollen testes. On evaluation there was 
mild scrotal and testicular tenderness.  At the time of 
admission epididymal orchitis was diagnosed and he was placed 
on previous medications.  He underwent placement of a 
suprapubic tube in the operating room and tolerated the 
procedure well.  He was discharged from the hospital in 
January 1986.  The diagnoses included acute bladder spasm 
with dysreflexia with secondary urinary incontinence.

In February 1986, the veteran was admitted to a VAMC 
complaining of an inability to urinate.  He requested to be 
discharged.  No physical examination or other procedures were 
accomplished during the hospitalization.  He was given 
discharge medications and advised to return to the 
genitourinary clinic in one month for follow-up.  The 
diagnoses were bladder outflow obstruction; benign prostatic 
hypertrophy; urethral strictures; and meatal stenosis.  

In March 1986, the veteran was admitted for complaints that 
included a nonproductive cough of one week's duration.  It 
was determined that he had pneumococcal pneumonia.  Prostatic 
hypertrophy, requiring suprapubic catheter placement, was 
also noted during hospitalization.  It was felt that he would 
need further work of his prostate on a subsequent admission.

The veteran was admitted to a VAMC from April to May 1986 for 
a transurethral resection of the prostate and release of 
bladder neck contracture.  At the time of admission, it was 
noted that he had an in-dwelling suprapubic catheter, 
secondary to the bladder neck contracture and urinary 
incontinence.  He had a history of urinary tract infections 
and bladder spasm.  It was felt that his symptoms of 
pneumonia and epididymal orchitis had resolved.  His 
postoperative course was uncomplicated.  He was shown to have 
benign prostatic hypertrophy.  On the eighth day of 
hospitalization, the suprapubic catheter was removed.  His 
remaining hospital course progressed without complication. He 
was discharged on the 10th hospital day in stable condition.  
The diagnoses were recurrent benign prostatic hypertrophy, 
bladder neck contracture, and status post epididymal 
orchitis.

The veteran testified at a personal hearing at the RO in July 
1987.  He related that he had been treated for urinary tract 
problems for several years prior to the surgery in July 1985, 
that a catheter was painfully inserted prior to the operation 
in July 1985 and was accompanied by bleeding, and that it was 
subsequently determined that holes were made in the bladder 
neck.  He said that he still had urinary problems as a 
consequence of this surgery and has been given a permanent 
catheter.  He said that his urinary tract problem had not 
healed, notwithstanding several more periods of 
hospitalization and treatment and that his condition was made 
worse by the surgery.

The veteran was hospitalized at the VAMC from September to 
November 1987 for a dysthymic disorder.  He said that the 
main reason for his depression was sexual problems following 
the transurethral resection of the prostate.  He received a 
consultation in the urology clinic.  It was said that the 
veteran had a fixation on his prostate.  There was no 
indication for treatment except for a "future possibility" 
of a transurethral resection for bladder neck scarring.

In April 1989 the RO the Board denied entitlement to 
compensation benefits for a urinary tract disorder under the 
provisions of 38 U.S.C.A. § 351.  The Board held that the 
surgical procedures and treatment rendered by the VA for the 
veteran's genitourinary difficulties commencing in December 
1984 were in accordance with acceptable medical practices, 
and that there was no carelessness, lack of proper skill or 
indicated fault on the part of the VA.  

In a November 1998 decision, the Board found that a claim for 
compensation benefits for a urinary tract disorder was 
reopened on the basis of a change in the pertinent law and 
regulation, and granted compensation benefits for 
transurethral resection of the prostate and release of 
bladder neck contracture under the provisions of 38 U.S.C.A. 
§ 1151.  The Board held that the veteran had additional 
disability in the form bladder neck contracture, urethral 
stricture and epididymo-orchitis requiring self-
catheterization as a result of VA hospitalization, medical or 
surgical treatment in 1984 and 1985, and that the additional 
urological disability was not a certain or intended result of 
VA treatment.

In July 1999 the veteran filed a motion for a revision of the 
Board's April 1989 decision, on the grounds that it contained 
CUE with regard to the denial of compensation benefits for 
his urological disorder.  Specifically, he argued that the 
exact same evidence was before the Board in 1989 as was 
before the Board in November 1998 when his claim was granted. 

II.  Analysis

In determining whether CUE existed in a prior Board decision, 
a review of the law and evidence which was before the rating 
Board "at that time" must be undertaken. 38 C.F.R. § 3.104(a) 
(2000).  A determination that there was 'clear and 
unmistakable error' must be based on the record that existed 
at the time of the prior decision."  Russell v. Principi, 3 
Vet. App. 310 (1992).  Subsequently developed evidence is not 
applicable.  See Porter v. Brown, 5 Vet. App. 233, 235-236 
(1993). 

A Board decision is subject to revision on the grounds of CUE 
and will be reversed or revised if evidence establishes such 
error.  38 U.S.C.A. § 7111(a).  Motions for review of prior 
Board decisions on the grounds of CUE are adjudicated 
pursuant to the Board's Rules of Practice at 38 C.F.R. §§ 
20.1400-1411.  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that the provision of 
38 C.F.R. § 20.1404(b) which required denial of a motion that 
did not clearly and specifically allege CUE of fact or law in 
a prior Board decision, the basis for such allegations, and 
why the result would have been different but for the alleged 
error, was invalid because, when read in conjunction 38 
C.F.R. § 20.1409(c), it operated to prevent board review of 
certain CUE claims contrary to the requirement of the 
statutory provision of 38 U.S.C.A. § 7111(e), which provided 
that a CUE claim was to be decided by the board on the 
merits.  Disabled American Veterans v. Gober, No. 99-7061, 
No. 99-7071, No. 99-7084, No. 99-7085 (Fed. Cir. Dec. 8, 
2000). However, the Federal Circuit found that the other CUE 
rules were validly issued in compliance with applicable 
rulemaking procedures and were not arbitrary, capricious, or 
contrary to law.  The Board notes that it has original 
jurisdiction to determine whether CUE exists in a prior final 
Board decision.

Section 20.1403 of the Code of Federal Regulations, addresses 
what constitutes CUE and provides as follows:

(a) General. Clear and unmistakable error is a very specific 
and rare kind of error.  It is the kind of error, of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Generally, either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied.

(b) Record to be reviewed.--(1) General.  Review for clear 
and unmistakable error in a prior Board decision must be 
based on the record and the law that existed when that 
decision was made.

(2) Special rule for Board decisions issued on or after July 
21, 1992.  For a Board decision issued on or after July 21, 
1992, the record that existed when that decision was made 
includes relevant documents possessed by the Department of 
Veterans Affairs not later than 90 days before such record 
was transferred to the Board for review in reaching that 
decision, provided that the documents could reasonably be 
expected to be part of the record.

(c) Errors that constitute clear and unmistakable error.  To 
warrant revision of a Board decision on the grounds of clear 
and unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made. If it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error. -

(1) Changed diagnosis. A new medical diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision.

(2) Duty to assist. The Secretary's failure to fulfill the 
duty to assist.

(3) Evaluation of evidence. A disagreement as to how the 
facts were weighed or evaluated.

(e) Change in interpretation. Clear and unmistakable error 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  (Authority: 38 U.S.C.A. §§ 
501(a), 7111).

Prior decisions issued by the United States Court of Appeals 
for Veterans Claims (Court) with regard to the issue of CUE 
in an RO rating decision provide guidance with regard to 
determining whether CUE exists in a Board decision. As stated 
by the Court, in order for CUE to exist:

(1) "[e]ither the correct facts, as they were known at that 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated), or the statutory or regulatory provisions extant 
at the time were incorrectly applied," (2) the error must be 
"undebatable" and the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 
242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992)).

The Board must emphasize that, with respect to prior final 
rating decisions, the Court has consistently stressed the 
rigorous nature of the concept of CUE. "Clear and 
unmistakable error is an administrative failure to apply the 
correct statutory and regulatory provisions to the correct 
and relevant facts; it is not mere misinterpretation of 
facts." Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  Errors constituting CUE "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell, 3 Vet. App. at 
313. "It must always be remembered that [clear and 
unmistakable error] is a very specific and rare kind of 
'error.' " Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A 
disagreement with how the Board evaluated the facts is 
inadequate to raise the claim of clear and unmistakable 
error.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

The April 1989 Board decision was based upon a fault, 
negligence, or accident standard set forth in 38 U.S.C. § 
351; 38 C.F.R. § 3.358 (1988).  In pertinent part, said 
statutory provisions states: "[w]here there is additional 
disability resulting from a disease or injury or an 
aggravation of any existing disease or injury suffered as the 
result of hospitalization or medical or surgical 
treatment,...compensation will be payable for such additional 
disability.  Said § 3.358(b)(3) regulatory provision 
provided, in pertinent part: "[c]ompensation is not payable 
for either the usual or the unusual after-results of approved 
medical care properly administered, in the absence of a 
showing that the disability proximately resulted through 
carelessness, accident, negligence, lack of proper skill, 
error in judgment, etc."

Historically, the implementing regulation which was in effect 
in 1991, 38 C.F.R. § 3.358(c)(3) (1991), required fault or 
accident on the part of VA.  In Gardner v. Derwinski, 1 Vet. 
App. 584 (1991), the United States Court of Appeals for 
Veterans Claims (Court) invalidated 38 C.F.R. § 3.358(c)(3) 
(1991), a section of the regulation implementing 38 U.S.C. § 
1151 (formerly § 351), on the grounds that that section of 
the regulation, which included an element of fault, did not 
properly implement the statute.  The decision was affirmed by 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) in Gardner v. Brown, 5 F.3rd 1456 (Fed. 
Cir. 1993).

That decision was, likewise, appealed, and in Brown v. 
Gardner, 513 U.S. 115, 115 S.Ct. 552 (1994), the United 
States Supreme Court held that VA's interpretation of 38 
U.S.C. § 1151 as encompassing only additional disability 
resulting from VA negligence or from accidents during 
treatment was unduly narrow.  The Supreme Court found that 
the statutory language of 38 U.S.C.A. § 1151 simply required 
a causal connection between VA hospitalization and additional 
disability, and that there need be no identification of 
"fault" on the part of VA.

In May 1996 VA published a final rule amending 38 C.F.R. 
3.385(c) in order to implement 38 U.S.C. 1151 as interpreted 
in the decision of the Supreme Court. See 61 Fed. Reg. 25787 
(1996). The revised provisions stated that where it is 
determined that there is additional disability resulting from 
an aggravation of an existing disease or injury suffered as a 
result of hospitalization or medical treatment compensation 
will be payable for such additional disability.  

Subsequently, the provisions of 38 U.S.C.A. § 1151 were 
amended, effective October 1, 1997, to include the 
requirement of fault.  However, in a precedent opinion VA 
Office of General Counsel held that all claims for benefits 
under 38 U.S.C.A. § 1151 filed before October 1, 1997, must 
be adjudicated under the code provisions as they existed 
prior to that date.  See VAOPGCPREC 40-97.

Thus, it has been determined that all claims for benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 filed before 
October 1, 1997 must be adjudicated under the provisions of § 
1151 as they existed prior to that date.  Accordingly, the 
Board's April 1989 decision was decided under the provisions 
of § 1151 as they existed at the time.

The April 1989 Board decision denying compensation benefits 
for the veteran's urological disorder was decided on the 
basis of a statutory standard that the VA care in question 
did not involve carelessness, accident, negligence, lack of 
proper skill, error in judgment, etc.  The claim for such 
compensation benefits was reopened because of under a 
different statutory standard that was not in effect at the 
time of April 1989 decision.  The grant in November 1998 was 
based on this different statutory standard.  The veteran's 
claim that the facts upon which the claim was ultimately 
granted is legally irrelevant to whether there was CUE in the 
April 1989 Board decision.  The veteran does not allege nor 
does the evidence suggest that the law as it existed at the 
time of the Board decision was incorrectly applied.  

The veteran did not raise any other allegations of CUE in the 
April 1989 Board decision.  Considering the evidence 
available at the time of the April 1989 Board decision, and 
the law then in effect, there is nothing to compel a 
conclusion, to which reasonable minds could not differ, that 
compensation for a urological disorder was warranted at that 
time.  There was no undebatable error of fact or law that 
would have manifestly changed the outcome, and the Board 
finds no CUE in the April 1989 Board decision.  

Finally, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5102, 5103, 5103A, 5107 (West Supp. 2001)) became 
law.  This law eliminated the concept of a well-grounded 
claim and redefined the obligations of VA with respect to the 
duty to assist.  The new law also enhanced the duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The implementing 
regulations were adopted on August 29, 2001.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

In this regard, the VCAA, with its expanded duties, is not 
applicable to a motion by a moving party for revision or 
reversal of a Board's decision on the basis of clear and 
unmistakable error.  Livesay v. Principi, No. 00-51 (U.S. 
Vet. App. Aug. 30, 2001).  Accordingly, the VCAA is not for 
application in this matter.


ORDER

The veteran's CUE motion, to revise or reverse the April 1989 
Board decision which denied compensation benefits for a 
urinary tract disorder under 38 U.S.C. 351 is denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals


 

